Citation Nr: 1805567	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of head injury, rated at 40 percent prior to December 1, 2013, and 10 percent thereafter, including restoration of the 40 percent rating from December 1, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from August 1976 to July 1978.  

This matter came before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2016.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A comparison of the evidence upon which a 40 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction does not reflect any significant sustained improvement in the Veteran's service-connected residuals of head injury.  

2.  The residuals of head injury does not warrant a level 3 or higher for any of the facets for rating TBI and they have not resulted in other impairment, including occupational impairment.  


CONCLUSIONS OF LAW

1.  Restoration of the 40 percent rating for residuals of head injury, effective from the effective date of the reduction, is warranted.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.105, 3.344 (2017).

2.  The criteria for a rating in excess of 40 percent for residuals of head injury have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2009 rating decision, the RO granted service connection for residuals of head injury and assigned a 10 percent rating.  In a May 2011 rating decision, the RO granted a 40 percent rating for residuals of head injury effective August 17, 2010.  In September 2012, the Veteran filed a claim for increased rating.  In a March 2013 rating decision, the RO proposed to decrease the rating to a noncompensable rating.  In a September 2013 rating decision, the RO decreased the rating to a noncompensable rating effective November 30, 2013.  The Veteran submitted a timely notice of disagreement with the reduction.  In a November 2013 rating decision, the RO amended the effective date of the reduction to December 1, 2013.  The Veteran again submitted a timely notice of disagreement.  In a May 2014 rating decision, the RO amended the rating for residuals of head injury, assigning a 10 percent rating effective December 1, 2013.  The Veteran filed a timely appeal of the rating assigned for the residuals of head injury.  

Reduction

Regulatory Requirements

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2017). 

The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  Furthermore, because the 40 percent rating had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2017).

Evidentiary Requirements

Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability," and not merely a difference in the thoroughness of the examination or in descriptive terms, and "whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).  In addition, it must be determined that any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The RO's bases for the 40 percent rating were October 2010 and February 2011 VA examination records.  The reduction to a noncompensable rating was based on a December 2012 VA examination record that reports that the Veteran did not have any residuals of the in-service traumatic brain injury; the examiner explained that the Veteran's symptoms were due to nonservice-connected head injuries.  The RO then amended the rating to 10 percent because the previous 10 percent rating was a "protected" rating and because the record included findings of "very mild" cognitive impairment due to the in-service head injury.  See June 2013 VA treatment record.  Subsequent VA examination records report findings of no impairment due to the in-service head injury.  

After review of the evidence, the Board finds the evidence does not support the reduction of the ratings from 40 percent to 10 percent.  The record indicates that the reduction was based on the determinations that most reported symptoms were due to non-service related head injury and that the in-service head injury resulted in at most "very mild" cognitive impairment.  However, the record does not suggest a change in the severity of the residuals of in-service head injury as required by VA regulation at any time during the period of the claim; it just indicates that the effects of the Veteran's multiple nonservice head injuries were distinguished from the in-service head injury.  The Board finds that there is not adequate evidence of sustained improvement to warrant a reduction.  Accordingly, restoration of a 40 percent rating, from the effective the date of the reduction, is warranted.

Increased Rating

The Veteran's residuals of head injury are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  Service connection for a psychiatric disorder has been separately denied.  

Diagnostic Code 8045 provides that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  The Board finds the Veteran's service-connected residuals of head injury do not warrant a rating in excess of 40 percent under Diagnostic Code 8045.  The evidence does not show that the Veteran warrants a level 3 or higher for any of the facets for rating TBI, as required for a higher rating.  The record indicates that the service-connected head injury is not associated with objective evidence on testing of moderate or worse impairment of memory, attention, concentration, or executive functions; moderately severe or worse impairment of judgment; social interaction which was inappropriate all of the time; motor activity that was moderately or worse decreased due to apraxia; moderately severe or worse impairment of visual/spatial orientation; one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for the safety or self or others; an inability to communicate by spoken or written language, or both; or a persistently altered state of consciousness, such as a vegetative state or coma.  Notably, multiple VA examinations have resulted in determinations that the in-service head injury has resulted in no impairment from traumatic brain injury and a VA neuropsychologist has determined it at most resulted in "very mild" cognitive impairment.  

The Board has considered whether a total rating is warranted based on occupational impairment pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) based on the Veteran's histories of unemployability due to the residuals of head injury.  The Board finds the evidence does not suggest that the service-connected residuals of head injury have rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  There is no medical evidence during the period of the claim that suggests that the service-connected disability renders the Veteran unemployable as defined by VA, and the record indicates that the service-connected head injury has resulted in at most "very mild" cognitive impairment.  Although the record suggests the residuals of head injury could affect occupational functioning, economic inadaptability is taken into account in the evaluation assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected disability.  











ORDER

Restoration of a rating of 40 percent for residuals of head injury, from the effective date of the reduction, is granted.

A rating in excess of 40 percent for residuals of head injury is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


